DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holzmann et al (11,369,910 B2).
Regarding to claim 1, Holzmann et al teach an air cleaner (1700 in Figs. 17 C-N) comprising: a case (1702) having an internal space, a filter element (1710 in Fig. 17K) capable of partitioning the internal space into a first space and a second space, an intake port (1706) being configured to introduce an air into the first space therethrough, an exhaust port (1708) being configured to discharge air from the second space (col. 14, lines 26-34), and at least one baffle part (1712 in Figs. 17H & 17I, col. 14, lines 45-61) projecting toward the filter element (1710) from an inner surface of the case, the baffle part (1712) being configured to diffuse the air introduced into the first space and introduce the air to the filter element (1710), the baffle part (1712) comprising a first baffle part extending along an extending surface of the filter element, and the first baffle part being curved so as to be away from a hypothetical straight line connecting the intake port (1706) and the exhaust port (1708) as the first baffle part (1712) extends from the intake port (1706) toward the exhaust port (1708) as viewed in a direction perpendicular to the extending surface (see Figs. 17 H, 17 I and 17K-N).
Regarding to claim 2, Holzmann et al teach the at least one baffle part (1712) passes through a center of the filter element (1710) as viewed in the direction perpendicular to the extending surface (see Figs. 17 K-N).
Regarding to claim 3, Holzmann et al show in Figures 17 L, 17 M and 17 N that 
the first baffle part has a plurality of baffle bodies (1712) protecting from the inner surface of the case, and the baffle bodies are arranged so that a distance between adjacent two baffle bodies is larger toward the exhaust port from the intake port as viewed in the direction perpendicular to the extending surface (see Figs. 17 L-N).
Regarding to claim 4, Holzmann et al teach the first baffle part has a plurality of baffle bodies (1712) projecting from the inner surface of the case (1702), and as viewed in the direction perpendicular to the extending surface, a baffle body (1712) farthest of the baffle bodies away from the straight line has a curvature larger than a baffle body nearest the straight line does (see Fig. 17 N at the location of each baffle 1712 in Fig. 17 N).
Regarding to claim 5, Holzmann et al teach the first baffle part has a plurality of baffle bodies (1712) projecting from the inner surface of the case (1702), and as viewed in the direction perpendicular to the extending surface, a baffle body (1712) farther of the baffle bodies away from the straight line has a larger curvature (see curved baffle 1712 in Figs. 17 L-N).
Regarding to claim 6, Holzmann et al show in Figure 17 N that the first baffle part (1712) has a first end close to the intake part (1706) and a second end opposite to the
first end, and the first baffle part has a curvature increased monotonically toward the second end from the first end (see structure of baffle 1712 in Fig. 17 N).
Regarding to claim 7, Holzmann et al show in Figure 17 I that the baffle part further comprises a second baffle part, and the second baffle part is disposed linearly in a direction intersecting with an opening surface of the intake port (1706) as viewed in the direction perpendicular to the extending surface.
Regarding to claim 8, Holzmann et al show in Figure 17 N that the straight line connecting the intake port (1706) and the exhaust port (1708) is offset from a center of the filter element (1710) as viewed in the direction perpendicular to the extending surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 11, 2022